Opinion was filed in this case on March 5, 1931, in which the decree appealed from was reversed and the cause remanded with leave to the complainant to bring a new suit without prejudice.
On motion, rehearing was granted and thereafter appellant submitted further brief which has been considered, together with the record and former briefs submitted.
Nothing in the previous opinion which is here reaffirmed *Page 567 
should be construed as a holding by this Court that a bill of complaint sworn to by the solicitor and not by the complainants, for the partition of real estate, renders a final decree based thereon void to the extent that the decree may be collaterally attacked, even by defendants who are brought in as parties to such suit by constructive process based on such bill. It has been held that a court may possess jurisdiction of a cause, of the subject matter, and of the parties, but that it is still limited in its mode of procedure and in the extent and character of its judgment which may not be rendered in violation of the prescribed modes of procedure, as against those who raise proper and timely objections to the decree when so made. Johnson v. McKinnon, 54 Fla. 221, 45 So. 23.
It is now ordered and adjudged that the opinion and judgment of this Court reversing the cause and remanding the same filed in this cause of March 5, 1931, be and the same is now affirmed. It is so ordered.
Reversed and remanded.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., dissents in part.